Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment of Claims 1, 3 and 5 filed 03/18/2021 is acknowledged.
Claims 1-15, are pending.
Claims 2, 4-5, 8, 11 and 13, are cancelled.
Claims 7, 9-10, 12 and 14-15, withdrawn.
Claims 1, 3 and 6, are examined.

Claim Objections
7. 	Claim 1 is objected to because (i) the claim recites
“a transaction server disposed within the vehicle and having a processor... (iv) transmits the blockchain with the appended transaction to a ground-based server upon reconnection to the Internet and (v) receives an updated blockchain comprising new data blocks from nodes disposed outside of the vehicle” Emphasis added. Examiner advice a correction, for proper phrasing, to change the underlined above to, transmit the blockchain ledger and (v) receives an updated blockchain ledger.


Examiner’s Response to Amendment
U.S.C. § 103
8.	Applicant’s arguments with respect to claim(s) 1, 3 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al., (US 2018/0276666 A1) in view of O’Brien (US 20180248685 A1) and . 
11.	With respect to Claim 1, Haldenby et al., discloses an in-flight transaction system, comprising: 
	a plurality of local servers (“servers”, ¶¶ [0057]) disposed “...” wherein each of the plurality of local servers comprises at least one processor and a memory, wherein each of the plurality of local servers execute software instructions stored on the memory and wherein each of the plurality of local servers stores a copy of a blockchain of a crvptocurrency in the memory, wherein the blockchain comprises a digital ledger of previous transactions including a balance of funds available for one or more passengers on the vehicle (Fig. 1, ¶¶ [0029], [0046], [0069], [0123], [0126], [0169]), and wherein the stored copy of the blockchain is a copy of a blockchain of the cryptocurrency retrieved prior to departure of the vehicle (¶ [0089]).
	a transaction server disposed within “...” and having a processor, wherein the transaction server is communicatively coupled to each of the plurality of local servers via a local intranet “...”, and wherein the transaction server 
(i) receives a transaction from a device of one of the passengers (Fig. 7 item 728-730, ¶¶ [0029], [0053], [0070], and [0187]).
(ii) verifies the transaction using the processor by comparing information of the transaction with the previous transactions of the digital ledger of the blockchain stored on one or more of the plurality of local servers to determine whether the balance of funds for the passenger associated with the transaction is sufficient to complete the transaction (¶¶ [0029], [0046], [0069], [0123], [0126], [0169]), 

(a) by comparing information of the transaction with the digital ledger stored in the memory of one or more of the plurality of local servers (¶¶ [0029], [0046], [0068]-[0069]), and 	
(b) without live Internet connectivity from a ground-based network (¶¶ [0024], [0029], [0046], [0068]-[0069], [0089]).
(iv) transmits the blockchain with the appended transaction to a ground-based server upon reconnection to the Internet (¶¶ [0020], [0089]) and 
(v) receives an updated blockchain comprising new data blocks from nodes disposed outside of the vehicle (¶¶ [0020], [0089]).
With respect to the limitation “...wherein the stored copy of the blockchain is a copy of a blockchain of the cryptocurrency retrieved prior to departure of the vehicle” Haldenby disclose this limitation in (¶ [0089]), however, for the purpose of compact prosecution. John Jeremiah O’Brien (US 20180248685 A1) also disclose this limitation in (¶¶ [0053]-[0058]), for example O’Brien discloses in ¶ [0053] “...if a node goes offline for a time period, the node may retrieve the longest chain in the distributed system, verify each new block added since it has been offline, and update its local copy of the blockchain prior to proceeding to step 601” Also O’Brien discloses the newly added limitations “(iv) transmits the blockchain with the appended transaction to a ground-based server upon 
	Haldenby in view of O’Brien does not explicitly disclose
	“a plurality of local servers disposed within a vehicle...”
	However, Finlow-Bates discloses
	“a plurality of local servers...” (¶¶ [0039], [0059]-[0061], [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to utilize the teaching of the transaction system of Haldenby and O’Brien in view of Finlow-Bates, the motivation being to have the transaction of Haldenby and O’Brien performed in devices that have the latest version of the ledger locally.
The combination of Haldenby and O’Brien in view of Finlow-Bates does not explicitly disclose
“...disposed within a vehicle...”
However, Brudnicki et al., discloses a system
“...disposed within a vehicle...” (“In-flight purchase”, ¶¶ [0083], [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction system of Haldenby, O’Brien 

12.	With respect to claim 6, the combination of Haldenby and Finlow-Bates, in view of Brudnicki, teaches an in-flight transaction system as disclosed above in claim 1.
	Furthermore, Haldenby discloses
	wherein the transaction comprises at least one of a merchandise purchase, a movie purchase, and a food or beverage purchase (¶¶ [0070]).


13.	Claim 3, is rejected under 35 U.S.C. 103 as being unpatentable over Haldenby et al., (US 2018/0276666 A1) in view of O’Brien (US 20180248685 A1), Finlow-Bates et al., (US 2016/0086175 A1) and  Brudnicki et al., (US 2014/0040139 A1) and further in view of Isaacson et al., (US 2018/0025442 A1).
14.	With respect to claim 3, the combination of Haldenby and Finlow-Bates, in view of Brudnicki, teaches an in-flight transaction system as disclosed above in claim 1, but does not explicitly disclose a system, further comprising:
a digital wallet stored in a memory of and executed by one of the plurality of local servers, wherein the digital wallet stores the balance of funds of the cryptocurrency for a passenger and exchanges the cryptocurrency, and wherein the one of the plurality of local servers encrypts the cryptocurrency using a unique pair of private and public keys. 
However, Isaacson et al., disclose a system, further comprising:

(Fig. 1B, ¶¶ [0013]-[0014], [0223]-[0226]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time application was filed to simply enhance the transaction system of Haldenby, O’Brien and Finlow-Bates, having the transaction happen in a vehicle, of Brudnicki, in view of Isaacson, in order to use a wallet in a cryptographic transaction.



Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

16.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
(1)	US 2015/0170112 A1- Erly Dalvo DeCastro, discloses Systems and Methods for Providing Multi-Currency Platforms Comprising Means for Exchanging and Interconverting Tangible and Virtual Currencies in various Transactions, Banking Operations, and wealth Management Scenarios.

(2)	US 2016/0203477 A1 - Kaladgi et al., discloses Cryptographic security for Electronic Transactions.
(3)	US 2013/0232038 A1 - Abraham Murray, discloses Content Purchasing
(4)	US 20190356641 A1 – Isaacson et al., - System and Method for Performing Social Media Cryptocurrency Transactions – relates to various examples of providing social media payments including cryptocurrency payments within a social media entity or social media environment.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685